DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “including one or more processors” in lines 2, 4, and 6. It is unclear if the different units contain the same processors or different processors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sen et al. (U.S. Patent Publication 2012/0101912), hereinafter Sen.
Regarding claim 1, Sen teaches
A data transmission method comprising: ([0045]; [0048]; Fig. 6; Fig. 1, 120; i.e. A method performed by a computer implementing the data aggregation system using a processor, memory and instructions to perform the method.) 
causing a computer to: (Fig. 1, 120; Fig. 6; [0045]; i.e. Computer implementing data aggregation system.)
receive first data and second data, ([0015], lines 1-6; i.e. sensor data from two different sensors) each of which has a different transmission destination, (i.e. purchaser-client systems) ([0026]; [0023], lines 23-26; [0028], lines 11-14 and 41-45; i.e. Data-aggregator system receives sensor data from multiple sensors. There are multiple purchasers who may purchase the data from a particular sensor or of a particular sensor subject. A first purchaser purchases the data from a first particular sensor/first data to be transmitted to the first purchaser-client system. A second purchaser purchases the data for a particular sensor subject. A second particular sensor provides that sensor subject data/second data which is transmitted to the second purchaser-client system.)
evaluate a relation ([0015], lines 15-34; i.e. sensor data is related to the same sensor subject) between the first data and the second data, and ([0016]; [0017])
transmit the first data and the second data to respective transmission destinations, ([0026]; [0028], lines 11-14) wherein the transmitting of the data further includes transmitting the first data to the transmission destination of the second data in accordance with evaluation results obtained in the evaluating of the relation. ([0019], lines 1-5; [0022], lines 8-13; i.e. The first data from the first particular sensor is determined to be related to the same sensor subject as the second data and therefore is 

Regarding claim 2, Sen teaches
The data transmission method according to claim 1, wherein the transmitting of the data includes transmitting the first data to the transmission destination of the second data together with the second data in accordance with the evaluation results obtained in the evaluating of the relation.  ([0017]; [0019], lines 1-5; [0022], lines 8-13)

Regarding claim 7, Sen teaches
A data transmission apparatus (i.e. computer implementing data aggregator system) comprising: ([0045]; Fig. 1, 120)
a reception unit, ([0055]; Fig. 6; i.e. software code and processor to implement the cited step) including one or more processors, (Fig. 6, 602) configured to receive first data and second data, ([0015], lines 1-6; i.e. sensor data from two different sensors) each of which has a different transmission destination; (i.e. purchaser-client systems) ([0026]; [0023], lines 23-26; [0028], lines 11-14 and 41-45; i.e. Data-aggregator system receives sensor data from multiple sensors. There are multiple purchasers who may purchase the data from a particular sensor or of a particular sensor subject. A first purchaser purchases the data from a first particular sensor/first data to be transmitted to the first purchaser-client system. A second purchaser purchases the data for a particular sensor subject. A second particular sensor provides that sensor subject data/second data which is transmitted to the second purchaser-client system.)
an evaluation unit, ([0055]; Fig. 6; i.e. software code and processor to implement the cited step) including one or more processors, (Fig. 6, 602) configured to evaluate a relation ([0015], lines 15-34; i.e. between the first data and the second data; and ([0016]; [0017])
a transmission unit, ([0055]; Fig. 6; i.e. software code and processor to implement the cited step) including one or more processors, (Fig. 6, 602) configured to transmit the first data and the second data to respective transmission destinations, ([0026]; [0028], lines 11-14) wherein the transmission unit further transmits the first data to the transmission destination of the second data in accordance with evaluation results obtained by the evaluation unit. ([0019], lines 1-5; [0022], lines 8-13; i.e. The first data from the first particular sensor is determined to be related to the same sensor subject as the second data and therefore is transmitted to the first purchaser-client system who purchased that first particular sensor data, as well as, the second purchaser-client system who purchased the sensor subject data.) 

Regarding claim 8, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 9, this apparatus claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 14, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Dutta et al. (U.S. Patent Publication 2012/0197852), hereinafter Dutta.
Regarding claim 3, Sen shows all of the features with respect to claim 1 as outlined above. Sen further shows
The data transmission method according to claim 1, wherein 
at least one of geographical attribute information (i.e. geography of sensors) and temporal attribute information (i.e. time) is set to be evaluation target attribute information, ([0020])
the evaluating of the relation includes evaluating the relation on a basis of the evaluation target attribute information of the first data and the evaluation target attribute information of the second data.  ([0020])
However, Sen fails to show
the method further includes causing the computer to add the evaluation target attribute information to the first data and the second data when the first data and the second data are data to which the evaluation target attribute information has not been imparted
Dutta shows
at least one of geographical attribute information (i.e. spatial factors) and temporal attribute information (i.e. temporal factors/time) is set to be evaluation target attribute information, ([0027], lines 1-4; [0028], lines 1-4; [0069], lines 14-18; [0096]; [0034]; i.e. Aggregator node aggregates sensor data based on the time/spatial correlation associated with sensor data. The time is set as an evaluation target attribute information when user has requested data within a particular time range.)
the method further includes causing the computer to add the evaluation target attribute information (i.e. timestamps) to the first data and the second data when the first data and the second data are data to which the evaluation target attribute information has not been imparted, and ([0061]; [0062]; [0068], lines 1-3; [0063])
the evaluating of the relation includes evaluating the relation on a basis of the evaluation target attribute information of the first data and the evaluation target attribute information of the second data. ([0069], lines 14-18; [0034]) 
Dutta and Sen are considered analogous art because they involve aggregating sensor data. Sen shows that sensor data may aggregate or combine data based on time/geography. Dutta shows that the data may be formatted for processing by adding a time/geographic location to the data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen to incorporate the teachings of Dutta wherein the method further includes causing the computer to add the evaluation target attribute information to the first data and the second data when the first data and the second data are data to which the evaluation target attribute information has not been imparted. Doing so provides the necessary information to process the data.

Regarding claim 10, this apparatus claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 15, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Claims 4, 5, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Burriesci et al. (U.S. Patent Publication 2018/0300319), hereinafter Burriesci.

The data transmission method according to claim 1, wherein the evaluating of the relation includes obtaining a distance between attribute information of the first data and attribute information of the second data with respect to identical attribute information and obtaining a sum of obtained distances when there are a plurality of pieces of attribute information.  
Burriesci shows
wherein the evaluating of the relation ([0029]; i.e. similarities/relationships between fingerprints/sensor data from the two systems) includes obtaining a distance between attribute information (i.e. characteristics/dimensions of fingerprint of system A) of the first data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system A) and attribute information (i.e. characteristics/dimensions of fingerprint of system B) of the second data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system B) with respect to identical attribute information (i.e. each number/characteristic/dimension in the n-dimensional space is a particular characteristic) and obtaining a sum (i.e. distance D) of obtained distances (i.e. ai-bi) when there are a plurality of pieces of attribute information.  ([0024], lines 1-4; [0027]; [0028]; [0076-0077]) 
Burriesci and Sen are considered analogous art because they involve identifying similar sensor data. Sen shows identifying similar data by using tags or sensor IDs to identify related sensor data. Burriesci shows that multiple characteristics of the sensor data may be compared to identify related sensor data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen to incorporate the teachings of Burriesci wherein the evaluating of the relation includes obtaining a distance between attribute information of the first data and attribute information of the second data with respect to identical attribute information and obtaining a sum of obtained distances when there are a plurality of pieces of attribute 

Regarding claim 5, Sen shows all of the features with respect to claim 1 as outlined above. However, Sen fails to show
The data transmission method according to claim 1, wherein the evaluating of the relation includes classifying the first data into classes by a clustering method using attribute information, obtaining a value of a probability of the second data being classified into classes, and determining that a relation is high when the first data is classified into a class having a maximum probability value.
Burriesci shows
wherein the evaluating of the relation ([0029]; i.e. similarities/relationships between fingerprints/sensor data from the two systems) includes classifying the first data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system A) into classes (i.e. established clusters) by a clustering method (i.e. generating fingerprint/calculating distances between fingerprint and derivative fingerprints of clusters/comparing distances to thresholds in order to classify the fingerprint into a particular cluster) using attribute information, ([0028]; i.e. characteristics/dimensions of fingerprint of system A as part of a fingerprint) obtaining a value of a probability (i.e. proximity value/distance between derivative fingerprint for a cluster and fingerprint of system B) of the second data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system B) being classified into classes, (i.e. established clusters) and determining that a relation is high when the first data is classified into a class (i.e. cluster) having a maximum probability value. (i.e. The proximity value of the fingerprint of system A is below the threshold for a cluster thereby being a maximum probability that the fingerprint belongs in that cluster/class.) ([0076]; [0077]; [0080-0084]; i.e. Fingerprints of the first sensor data/system A and the second sensor data/system B are compared to a derivative 
Burriesci and Sen are considered analogous art because they involve identifying similar sensor data. Sen shows identifying similar data by using tags or sensor IDs to identify related sensor data. Burriesci shows that multiple characteristics of the sensor data may be compared to sensor data of a cluster in order to identify a cluster in which the sensor data belongs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen to incorporate the teachings of Burriesci wherein the evaluating of the relation includes classifying the first data into classes by a clustering method using attribute information, obtaining a value of a probability of the second data being classified into classes, and determining that a relation is high when the first data is classified into a class having a maximum probability value. Doing so provides for method in which to identify related sensor data that is comprised of multiple characteristics.

Regarding claim 11, this apparatus claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 12, this apparatus claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 16, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

.

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Kim (U.S. Patent Publication 2014/0258474).
Regarding claim 6, Sen shows all of the features with respect to claim 1 as outlined above. However, Sen fails to show
The data transmission method according to claim 1, wherein the evaluating of the relation includes obtaining a correlation coefficient between a data set having an identical transmission source to the first data and a data set having an identical transmission source to the second data. 
Kim shows
wherein the evaluating of the relation (i.e. dependency between sensor data from two different M2M devices) includes obtaining a correlation coefficient between a data set (i.e. sensor data A1-A6) having an identical transmission source (i.e. first M2M device) to the first data (i.e. sensor data from first M2M device) and a data set (i.e. sensor data B1-B6) having an identical transmission source (i.e. second M2M device) to the second data. (i.e. sensor data from second M2M device) ([0071]; [0097-0102])
Kim and Sen are considered analogous art because they involve collecting sensor data. Sen shows identifying related data by using tags or sensor IDs to identify related sensor data. Kim shows that identifying related data may include determining a correlation coefficient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen to incorporate the teachings of Kim wherein the evaluating of the relation includes obtaining a correlation coefficient between a data set having an identical transmission source to the first data and a data set having an identical transmission source to the second data. Doing so provides a proven alternate method in which to determine the relation.

Regarding claim 13, this apparatus claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahuja et al. (U.S. Patent Publication 2017/0187696) – Aggregating tagged sensor data at an intermediary server.
Collins et al. (U.S. Patent No. 10,455,021) – Providing modified data streams of sensor data to requestors.
Cirit (U.S. Patent No. 10,111,043) – Using embeddings to compare sensor data.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451